      Case 7:08-cv-00177 Document 37 Filed on 12/07/18 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION
UNITES STATES OF AMERICA                             §
     Plaintiff,                                      §
                                                     §
       v.                                            §      CASE NO. 7:08-CV-177
                                                     §
3.17 ACRES OF LAND, more or less,                    §
Situated in STARR COUNTY, TEXAS;                     §
And JUAN MONTALVO, et al.,                           §
       Defendants.                                   §


                DEFENDANT ELISA D. GUTIERREZ’S STATUS REPORT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW Elisa D. Gutierrez, Defendant in the above entitled and numbered cause,

and file this Status Report in response to the Court’s order dated October 26, 2018, and informs

the Court as follows:

       On or about June 21, 2008, the United States of America at the request of the Secretary of

the Department of Homeland Security, through the Acting Executive Director, Asset

Management, of U.S. Customs and Border Protection, filed a Complaint in Condemnation

seeking a taking of property interests in approximately 3.17 acres of land in parcels identified as

RGV-RGC-1005 and RGV-RGC-1005E, situated in Starr County, Texas. (Docket No. 1).

       The only named Defendants at the time the Complaint in Condemnation was filed were

Juan and Ascencion Montalvo, Raul and Noeliz M. Munoz, Adolfo and Sylvia M. Ramirez, and

Carmen Pena. It appears that the Government estimated just compensation for parcels identified

as RGV-RGC-1005 and RGV-RGC-1005E of $10,900 which was deposited in the registry of the

Court. (Docket No. 2). However, Elisa D. Gutierrez was not served with the Complaint in



                                                1
     Case 7:08-cv-00177 Document 37 Filed on 12/07/18 in TXSD Page 2 of 4




Condemnation, nor was she consulted with or presented with good faith offers prior to the filing

of the Complaint in Condemnation.

       As seen by the “United States’ Response to the District Court’s Order for a Case Status

Update,” as of August of 2013 the Government had yet to finalize title commitments, reports or

policies on the tracts to be condemned in Starr County, Texas. (Docket No. 19).

       Subsequently, on August 2, 2017, the Government filed an “Amended Complaint in

Condemnation” seeking a taking of property interests in approximately 3.434 acres of land in

parcels now identified as RGV-RGC-1104, RGV-RGC-1082, RGV-RGC-1081, RGV-RGC-

1080, RGV-RGC-1079, RGV-RGC-1078 and RGV-RGC-1077, RGV-RGC-1079E, RGV-RGC-

1078E, and RGV-RGC-1077E, situated in Starr County, Texas. (Docket No. 22). It is important

to note that the original taking sought property interest in only 3.17 acres while the amended

taking sought property interest in 3.434 acres. As seen by “Schedule “FF” Estimate of Just

Compensation” incorporated in the Amended Declaration of Taking, the Government estimated

the new total just compensation for the taking at $26,600. (Docket 23). However, to date, it

appears that no appraisals have been performed on the subject property.

       It was not until eight years after the original Complaint in Condemnation was filed that

Elisa D. Gutierrez was named as a Defendant and served with the Amended Complaint in

Condemnation. However, Elisa D. Gutierrez was never consulted with or presented with good

faith offers prior to the filing of the Amended Complaint in Condemnation. As such, on

September 5, 2017, Elisa D. Gutierrez filed an Original Answer and Jury Demand asserting

numerous defenses and objections to the Complaint in Condemnation, Amended Complaint in

Condemnation, Declaration for Taking, and Amended Declaration for Taking. (Docket 30).




                                               2
     Case 7:08-cv-00177 Document 37 Filed on 12/07/18 in TXSD Page 3 of 4




       On November 13, 2018, Counsel for Elisa D. Gutierrez was contacted by Richard

Kincheloe, Assistant United States Attorney, in order to discuss the pending matter and a

potential resolution. In a good faith attempt to negotiate, Counsel for Elisa D. Gutierrez

followed-up on the conversation with an e-mail that same afternoon asking to confirm the

ownership in the property interests being taken and requesting a formal initial offer in writing.

To date, no response by the Government has been provided.

WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that:

    1. This cause be dismissed for failure to state a claim and for lack of jurisdiction due to the
       fact that Plaintiff failed to fulfill the conditions precedent required of Plaintiff prior to
       commencing this condemnation proceeding;

    2. In the alternative, that this cause be abated until Plaintiff complies with the provisions
       requiring negotiations with Defendant;

    3. If this cause is not dismissed, that judgment be rendered denying Plaintiff’s right to
       condemn Defendant’s property referenced above;

    4. In the alternative, if Defendant’s property is condemned, that the Court consider all the
       objections and defenses set out above;

    5. Defendant be allowed to recover all of her expenses for attorney’s fees in defending
       against this condemnation proceeding pursuant to the provisions of the Uniform
       Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC §
       4654(a)(1) if applicable, and the Equal Access to Justice Act, Title 28 USC § 2412;

    6. Defendant requests a trial by jury, pursuant to Rule 71.1(h)(1)(B) on the issue of just and
       adequate compensation; and

    7. The Court grant Defendant such other and further relief to which she may be entitled to
       receive.




                                                 3
     Case 7:08-cv-00177 Document 37 Filed on 12/07/18 in TXSD Page 4 of 4




                                                   Respectfully submitted,

                                                   ELLIS KOENEKE & RAMIREZ, L.L.P
                                                   1101 Chicago
                                                   McAllen, Texas 78501
                                                   Telephone: 956-682-2440
                                                   Facsimile: 956-682-0820

                                                   By:    /s/ THOMAS DANIEL KOENEKE
                                                          THOMAS DANIEL KOENEKE
                                                          State Bar No. 24073527
                                                          Federal Admissions ID No. 1785860
                                                          E-mail: daniel@ekrattorneys.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018 a true and correct copy of the above and
foregoing Defendants Response to the District Court’s Order for a Case Status Update was
served upon opposing counsel, to wit:

       Richard A. Kincheloe
       Assistant United States Attorney
       1000 Louisiana Street, Suite 2300
       Houston, TX 77002
       Via Fax: (713) 718-3303
       Via E-mail: Richard.Kincheloe@usdoj.gov

                                                          /s/ THOMAS DANIEL KOENEKE
                                                          THOMAS DANIEL KOENEKE




                                               4
